Order entered February 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00187-CV

                            IN RE HERBERT GEARS, Relator


                  Original Proceeding the Fifth District Court of Appeals
                                  Dallas County, Texas

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE